Title: To Thomas Jefferson from William Carmichael, 15 October 1787
From: Carmichael, William
To: Jefferson, Thomas



My Dear Sir
Madrid 15. Octr. 1787

I received the Letter you did me the honor to write me the 25th Ulto. one post later than from its date it ought to have reached me. I am afraid there is some mistake with respect to the manner you imploy to express yourself confidentially to me. Please to examine whether you have made use of the same characters as those which you intrusted to Mr. Barclay. With all my endeavours your meaning is unintelligible. I am not pressed for the reimbursement of the Ct. D Expilly, but that may soon be the case. From your Answer to my letter on this Subject I continued the allowance to our Captives which other Nations allow theirs and I consulted you and Mr. Adams on this Subject because the whole of our African business was committed to your mutual direction. I conform entirely in your opinion with respect to the Ideas we ought to hold out of not redeeming our Captives, but I must avow, that my conviction arises from Political considerations, for I never think of their situation but my heart revolts at the Idea of Letting them remain the unhappy victims sacrificed to the future security of others. While I am on this Subject, I must mention to you that Mr. Lamb left in the hands of Mr. Montgomery of Alicant a power of Attorney to recover the Amount of an account which he produced before his Departure  against the Ct. D Expilly. Mr. Montgomery has applied to me on the Subject and I have told him that as he was authorized by Mr. Lamb to recover the Debt He must have recourse to the Debtor, That Mr. Lamb being accountable himself to Congress He would naturally produce the account of his disbursements. On this Subject several Letters have been written by Mr. Montgomery to the Ct. D Expilly. The Latter appeals to me and I have given him the same answer that I gave to the house of Montgomery. I must observe however that the Count pressed me and I pressed Mr. Lamb to settle his accounts with the Ct. D Expilly in Spain. The Latter told me that he had received a gold Watch and gold Snuff Box from Mr. Lamb, who would never tell him the price which he wished to know in order to repay him. He also mentioned that Mr. Lamb had lent him the Vessel which he bought to transport himself and Mr. Randall to Algiers to be employed in the King of Spains Service to go to Tunis, which Conduct of Mr. Lamb I approved then and still it has my approbation. The Count Alledges that he recompensed handsomely the Captain and Crew and in Mr. Lambs account he is charged with the Wages expenditures &c. &c. These are little vexatious affairs that give me more Trouble than those of more Importance, and all this Trouble might have been avoided if Mr. Lamb had accepted the Counts offer to take the Vessel on his Catholic Majestys account at the price of its first cost and outfits. Captn. Obryan informs me that he writes you by the same opportunity by which he sends his last Letters to me. I am much afraid that Instead of Logies being his Dupe He is the Dupe of Logie whom I know personally. The Latter is given to Liquor, but even in his Cups is artful indeed. I know that above one half of what our well Intentioned Captain writes me the 27th. Ulto. is not well founded. I transmit thro’ the hands of the Commis or undersecretary of State for the Department of Africa the Letter Your Excellency sent me for Mr. Chiappi. I had received from Mr. Jay the Ratification of the Treaty for my own Government with an Intimation that it was expected that I should correspond with the Agents of Congress in that quarter. I immediately Informed them of their appointment by Mr. Barclay being confirmed by Congress and sent to Dr. Francesco a copy of the Ratification, at the same time Assuring him that he would soon receive it in form. You will find or I am much mistaken, that these Agents will produce accounts of Disbursements against Congress. They will have Turkish and African Ideas. I am much afraid that these will not correspond with  our œconomical plans. I have had the pleasure to put into the hands of the Ct. de F. Blanca a letter from Congress to his Catholic Majesty expressive of their Satisfaction of the good Offices imployed by his Majesty to facilitate our Treaty with Morrocco &c. &c. As soon as I have received the official answer which the Minister promised me on this Subject I shall Communicate it to you. Our Country is as grateful for services as it is sensible to Injuries. It will not forget the one or the Other. How much it is to be lamented that a scrupulous adherence to ancient systems should for a moment interrupt or prevent a universal and mutual good understanding between two Countries that Nature renders essentially useful to one and the other. The Enemies of Both take Advantage of this Circumstance and in their plans of revenge and Ambition ground their Hopes of Success in the Animosities which they themselves endeavour to excite between us. I trust that the wisdom of this Ministry and our earnest desire to Cultivate the friendship of their Sovereign will ultimately Render Abortive their Projects. The turn which the Affairs of Holland have taken excite the Attention of all our Politicans here. At present it is unecessary to repeat to you the Substance of all that has been said or done previous to the Day on which I had the honor to write you, except that this Court appeared decidedly disposed to support France in case of a war with G.B. Of this Determination the Minister made no Secret and orders have been sent to the Different Sea Ports to arm with all Expedition. Last week however the British Minister received a courier from Mr. Eden which brought pacific tidings; from their purport it would appear that the Affairs of Holland will be terminated without a war. Perhaps I may be wrong in having a different opinion. We may also perhaps know the British Character better than other Nations do. As I have been from various circumstances on a good footing with the British Minister here (one of the most artful men I ever knew in Politics) I provoked from him the Letter which I now inclose and which I beg you to return me immediately. You will see whether it conforms with Mr. Edens Language at Versailles. That man will not succeed here. The Ct. de Florida can never have any confidence in a person who has uniformly thro’ life (to advance his fortune) been a Traitor to every Friend and every principle of Moral honesty. I have received with great pleasure your Notes on Virginia and as yet have given them but a Cursory perusal. I think you have victoriously combatted Buffon, Monsr. de P. and the Abbé Raynal. I do not know whether Dr. Franklin  ever mentioned to you what passed at a Dinner at Paris at which I was present, on that contested point. I think the Company consisted of 14 or 15 persons. At Table some one of the Company asked the Doctor what were his Sentiments on the remarks made by the Author of the Recherches sur L’Amerique. We were five Americans at Table. The Venerable Doctor regarded the Company and then desired the Gentleman who put the question to remark and to Judge whether the human race had degenerated by being transplanted to another section of the Globe. In fact there was not one American present who could not have tost out of the Windows any one or perhaps two of the rest of the Company, if this Effort depended merely on muscular force. We heard nothing more of Mr. P’s work and after yours I think we shall hear nothing more of the opinions of Monsr. Buffon or the Abbé Raynal on this subject. I have surveyed with a kind of remorse your map. I passed so near Monticello, I was so hospitably treated by so many Virginia Gentlemen it pains me now that I lost the only occasion that perhaps I shall ever have to be personally known to you. At a Colonel Lewis’ house on the Cow or Calfpasture River I saw one of the Indian Sepultures you mention. The Feild where it was placed was then sewn with Rye. But I have seen Human Bones, points of arrows &c. dug out of Oyster shell Banks in Chester River at Many feet from the surface of the Earth. Have you ever made conjectures by what occasion these beds of shells of 12, 15, twenty and even thirty feet Depth have been formed not only to fence If I may use the Expression in some places our rivers but which extend themselves from the Banks to several acres inland? I have seen also in what we call our Forests, that on Lands placed near the Sources of our rivers on the Eastern shore of Maryland bodies of oak Trees &c. Dug out of the Earth at 12 and 15 feet and perhaps more (for I cannot trust my memory). How come they to be buried there? How long can wood thus buried resist the distroying effects of time. We know from Experience that our fence Stakes, that our Post and rail cannot but for a few years remain in the Situation in which we fix them. I beg your pardon for suggesting such trivial discussions to your Attention, and I have no excuse to plead, but my hope that they will soon become matter of reflection to myself when I become again an American Planter. Not to Intrude longer on your time and patience which I have already too much Abused, I have the honor to be with the greatest respect & Esteem Your Excys. Most Obliged & Hble. Servt.,

Wm. Carmichael

 